DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2022 has been entered.  Newly amended claims 37-41, 43-47, 49, and 50 are pending and are examined.
Claim Objections
Claims 40 and 41 are duplicate objected to because of the following informalities:  each claim has the same language.  Consequently, the claims are duplicative.  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
	The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  
Claim(s) 37-41, 43-47, 49, and 50 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to lack of written description.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, the claims are drawn to a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a therapeutically effective amount of a co-crystal comprising supramolecular synthons.  Each synthon is formed from a stoichiometric amount of at least one active pharmaceutical ingredient (API) and at least one co-crystal former.  The synthons are associated together through non-covalent hydrogen bonding.  The universe of pharmaceutical compositions comprising an API and co-crystal former includes any co-crystal comprising an API and co-crystal bound together by noncovalent H-bonding.

HSU (Acta Crystallographica, 1974, B30, 843-846, cited in IDS) describes a 1:1 cocrystal of salicylamide and 5-ethylisoamylbarbituric acid (title and abstract).  Hydrogen bonding is used to bind the compounds together (abstract; page 845, column 2 to page 846, column 1, paragraph 1).  
MIROSHNYK (Expert Opinion in Drug Delivery, 2009, 6(4), 333-341, cited previously) describes how cocrystals are bound together and examples of the same (table 1, page 336; table 2, page 339). 
(2) Partial structure:
A partial structure encompasses a pharmaceutical composition comprising a cocrystal of an API and a co-crystal former bound together by non-covalent H-bonding.  The API has a functional group selected from a carboxylic acid, carboxylic amide, an N-heterocycle, and an alcohol.  
(3) Physical and/or chemical properties and (4) Functional characteristics:
Examples 1-19 (page 16, paragraph [0056]) to page 33, paragraph [00177]) describe different properties of the compositions selected from crystal data, IR spectroscopy, DSC, TGA, and XRPD.  The examples provide a wide range of solid phases having properties such as melting point, solubility, dissolution rate, chemical stability, thermodynamic stability, and/or bioavailability. 
(5) Method of making the claimed invention:
Example 1 shows a representative method of making a pharmaceutical composition where 50 mg of acetaminophen and 52 mg of 4,4’-bipyridine were dissolved in hot water and allowed to stand.  Slow evaporation lead to colorless needles of 1:1:1 acetaminophen: 4,4’-bipyridine: water co-crystal (figure 4B).  
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 37-41, 43-47, 49, and 50 is/are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any a pharmaceutical composition comprising an API and a co-crystal former that are associated through non-covalent hydrogen binding.  Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  While having written description of examples 1-18 and 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Response to Arguments
Applicants argue that the claims fulfill the requirements of written description.  The table below shows the components, the ratio of components to one another, and the type of interaction between the components.
Example #
Active Pharmaceutical ingredient (API)
Co-crystal former #1 (CCF1)
Co-crystal former #2 (CCF2)
Stoichiometry of components (API: CCF1: CCF2)
Hydrogen bond type(s)
1
acetaminophen
4,4’-bipyridine
water
1:1:1
H (amide)---N (pyridine N or imine) and H (hydroxy)---O (water)
2
Phenytoin
Pyridine

1:1
N (pyridine N or imine) ---H (amide)
3
Aspirin
4,4’-bipyridine

2:1
N pyridine N or imine)---H (carboxylic acid)
4
Ibuprofen
4,4’-bipyridine

2:1
N pyridine N or imine)---H 

Flurbiprofen
4,4’-bipyridine

2:1
N pyridine N or imine)---H (carboxylic acid)
6
Flurbiprofen
Trans-1,2-bis-(4-pyridyl)ethylene

2:1
N pyridine N or imine)---H (carboxylic acid)
7
Carbazepine
p-phthaldehyde

1:1
O (amide)---H (aldehyde) and O (aldehyde)---H (amide)
8
Carbazepine
Nicotinamide

1:1
N (amide)---H (amide) and O (amide)---H (amide)
9
Carbazepine
Saccharin

1:1
O (amide)---H (amide) and O (sulfonyl)---H (amide)
10
Carbazepine
2,6-pyridinecarboxylic acid

2:3
O (amide)---H (carboxylic acid)

Carbazepine
5-nitroisophthalic acid

1:1
O (amide)---H (carboxylic acid)
12
Carbazepine
Acetic acid

1:1
O (amide)---H (carboxylic acid)
13
Carbazepine
1,3,5,7-adamantanecarboxylic acid

1:1
O (amide)---H (carboxylic acid)
14
Carbazepine
Benzoquinone

1:1
H (amide)---O (ketone)
15
Carbazepine
Butyric acid

1:1
O (amide)---H (carboxylic acid) and O (carboxylic acid)---H (amide)
16
Carbazepine
DMSO

1:1
H (amide)---O (sulfone)
17
Carbazepine
Formamide

1:1
O (amide)---H (amide) and O (amide)---H (amide)
18
Carbazepine
Formic acid

1:1
O (amide)---H (carboxylic acid) and O (carboxylic acid)---H (amide)

Carbazepine
Trimesic acid

1:1
O (amide)---H (carboxylic acid) and O (carboxylic acid)---H (amide)

Response to Arguments
The rejection is maintained because the instant claims do not show possession of the complete scope of non-covalent interactions through hydrogen bonding.  Applicants argue that examples 1-19 of the specification show a structure function relationship of groups that can participate in H-bonding.  Although these examples show the relationship of different groups for H-bonding (as seen in the table above), they do not limit the scope of the claims.  The broad reasonable interpretation (BRI) of claim 37 encompasses more than the functional groups participating in H-bonding in examples 1-19.  The whole structure of each component of the co-crystal has to be taken into consideration.  The functional groups only represent a one part of the API and one or more co-crystal former(s).    
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-41, 43-47, 49, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 50 is unclear because it depends on claim 1, which has been cancelled.
Claims 37-41, 43-47, 49, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the required structural components of an API and a co-crystal former.  None of claims 37-41, 43-47, 49, and 50 fully define the required structural elements of the API or the cocrystal former.  In the examined claims, the API and cocrystal former are defined by the present functional groups that participate in hydrogen bonding and ratio between the API and co-crystal former.  
The term “low toxicity organic” in claim 38 is a relative term which renders the claim indefinite. The term “low toxicity organic” is not defined by the claim, the specification does not provide a standard for ascertaining the Without guidance, the metes and bounds of the toxicity type and what is considered low renders the claim unclear. OSHA describes different types of hazards and ways to measure them (OSHA Hazard Communication guidance, 2016, pages 1-424).
Claim 47 recites the limitation that the supramolecular synthons comprise a homosynthon.  There is insufficient antecedent basis for this limitation in the claim because parent claim 37 states that the supramolecular synthon comprises a heterosynthon.  For proper antecedent basis, the claim could say “wherein the supramolecular synthons further comprise a homosynthon”.
Response to Arguments
This rejection is maintained because the applicants have not fully defined the complexes formed.  Claims 37-41, 43-47, 49, and 50  do not fully characterize or describe the active pharmaceutical ingredient (API) and the co-crystal former.  Claim 37 only recites that the API is pharmaceutically active.  In what way is the API active?  What are the required structural features of the API?  The co-crystal former is unclear because it only defined as having a complimentary chemical functionality to the API.  Claim 38 recites four different generic co-crystal formers defined by a class with no recited required structural elements.  One looking at the claims cannot immediately envisage a supramolecular synthon comprising an API and co-crystal carrier.  It is improper to limit the claims with the specification.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 37, 40, 41, 46, and 49  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by LEI (Journal of Chinese Pharmaceutical Sciences, 1999, 8(3), 142-147).  Lei describes two solvates of beclomethasone diopropionate (BDP), ethyl acetate (BDP-EtOAc) and trichlorofluoromethane (BDP-P11) (abstract; page 142, column 1, paragraph 5 to page 143, column 2, paragraph 1).  These compounds are used in inhalers (page 143, column 2, paragraph 4).  The ratio of BDP to EtOAc or P11 is 1:1 in both solvates.  Oleic acid Is the carrier in the inhaler.  In BDP a hydroxyl H interacts with an ester O or a halogen.

    PNG
    media_image1.png
    214
    289
    media_image1.png
    Greyscale

Claim(s) 37, 40, 41, 43, 44, and 50 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MALONE (Journal of Pharmaceutical Sciences, 1966, 55(9), 972-974).  Malone describes stoichiometric solvates of reserpine with desoxycholic acid (page 973, table 1).  These compounds are used in oral compositions (page 972, column 2, paragraph 4; page 973, table II).  Reserpine comprises an N-heterocycle and desoxycholic acid has an acid and an alcohol.    

    PNG
    media_image2.png
    118
    262
    media_image2.png
    Greyscale

reserpine

    PNG
    media_image3.png
    202
    299
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.

Claims 37, 40, 41, 43-45, and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over BRAY (Pharmaceutical Development and Technology, 1999, 4:1, 81-87).
Determining the scope and contents of the prior art
Bray describes a pentahydrate of L-738167 (page 82, column 1; page 84, table 2).  Since form B is the most stable at 90% relative humidty, it is suitable for development into an oral dosage form (page 87, column 1, paragraphs 2-4).   L-738167 has an N-heterocycle, an amide, and an acid.  One of these groups interacts with a hydroxy OH of water.   

    PNG
    media_image4.png
    161
    356
    media_image4.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue
In the claims at issue, a pharmaceutical composition with a supramolecular complex in which one of the synthons has a carboxylic acid, amide, N-heterocycle, and alcohol.  In the prior art, Bray implies an oral dosage form can be prepared with a pentahydrate of L-738167.  
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
A reasonable expectation of success to make an oral dosage form with the pentahydrate of L-738167 because it absorbs the least amount of water at 90% relative humidity (page 86, column 1, paragraph 3).    
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success  prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37, 40, 41, 45, 46, 47, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of U.S. Patent No. 10633344 (hereinafter ‘344). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are embraced by the specified claims of ‘344.  Claim 37 of ‘344 overlaps with instant claims 37 and 39.  Claims 10-13 of ‘344 are embraced by instant claims 37 and 40.  Example 1 is an example of both a homosynthon and heterosynthon because the hydroxyl group acetaminophen can interact with a H of water and the amide H interacts with an N of 4,4-bipyridine (column 11, line 60 to column 12, line 23).
Claims 37, 38 and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37 and 42 of copending Application No. 16/270981 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are embraced by the specified claims of 16/270981.  Claims 37, 38, and 42 of ‘981 overlap with instant claims 37, 38, and 42.  Example 1 (page 16, paragraph [0056] to page 17, paragraph [0059]) shows a co-crystal of acetaminophen, bipyridine, and water.  Acetaminophen has both amide and hydroxyl groups.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Amendment
Newly amended claims 37-41, 43-47, 49, and 50 have been examined with respect to double patenting.
Conclusion
Claims 37-41, 43-47, 49, and 50 are not allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699